Case 1:12-cv-24117-LFL Document 110 Entered on FLSD Docket 05/07/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 12-24117-CIV-LOUIS

  ROBERTO DIAZ ACOSTA and all others
  similarly situated under 29 U.S.C. § 216(b),

         Plaintiff,

  v.

  A.P.E.S. ROACH BUSTERS BUG KILLERS
  OF AMERICA, INC., and JUAN LOPEZ,

        Defendants.
  ____________________________________/

                                   ORDER TO SHOW CAUSE

         THIS CAUSE came before the Court on Plaintiff’s Motion for an Order to Show Cause

  (ECF No. 98). Plaintiff’s Motion asks this Court to hold Defendants Juan Lopez and A.P.E.S.

  Roach Busters Bug Killers of America, Inc., in contempt of Court for their failure to comply with

  the Court’s Order (ECF No. 93) granting Plaintiff’s Motion to Compel Fact Information Sheet

  (ECF No. 90). The Court entered an Order (ECF No. 107) setting a hearing on Plaintiff’s Motion

  for an Order to Show Cause for May 1, 2019, and further ordering Defendant Juan Lopez to appear

  in person and for Corporate Defendant A.P.E.S. Roach Busters Bug Killers of America, Inc. to

  obtain counsel and also appear at the hearing.

         The hearing was held on the Motion on May 1, 2019, at which neither Mr. Lopez nor

  counsel for the Corporate Defendant was present for. Having considered the Motion, the pertinent

  portions of the record, and being otherwise fully advised in the premises, it is ORDERED AND

  ADJUDGED as follows:



                                                   1
Case 1:12-cv-24117-LFL Document 110 Entered on FLSD Docket 05/07/2019 Page 2 of 2



         (1)     Plaintiff’s Motion for an Order to Show Cause (ECF No. 98) is GRANTED.

         (2)     Defendant Juan Lopez shall appear in Court on June 5, 2019, at 8:30 AM to show

  cause why sanctions should not be entered. If Mr. Lopez fails to appear at the hearing on June 5,

  2019, the Court will issue an order of arrest. The hearing shall take place before the undersigned

  United States Magistrate Judge, the Honorable Lauren Fleischer Louis, at the United States

  Courthouse, Clyde Atkins Bldg., 11th Floor, 301 North Miami Avenue, Miami, FL, 33128.

         (3)     Corporate Defendant A.P.E.S. Roach Busters Bug Killers of America, Inc. shall

  obtain counsel by no later than May 28, 2019, as a corporation cannot appear pro se and must be

  represented by counsel. See Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385-86 (11th Cir. 1985);

  National Independent Theater Exhibitors, Inc. v. Buena Vista Distribution Co., 748 F.2d 602, 609

  (11th Cir. 1985); see also Rowland v. California Men’s Colony, Unit II Men’s Advisory Council,

  506 U.S. 194, 201-02 (1993) (“[I]t has been the law for the better part of two centuries...that a

  corporation may appear in the federal courts only through licensed counsel.”). Appearance of the

  Corporate Defendant through counsel is also required at the Hearing on June 5, 2019.

         (4)     Plaintiff shall serve a copy of this Order on Mr. Juan Lopez and file a Notice of

  Satisfaction of Service with the Court by no later than May 21, 2019. Personal service on Mr.

  Lopez is required; substitute service for this Order will not suffice.

         DONE AND ORDERED in Chambers at Miami, Florida this 7th day of May, 2019.



                                                         LAUREN FLEISCHER LOUIS
                                                         UNITED STATES MAGISTRATE JUDGE
  Copies furnished to:
  Counsel of Record
  Juan Lopez
  5 Alcantarra Avenue
  Coral Gables, FL 33134



                                                    2
